UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55030 UMED HOLDINGS, INC. (Exact name of Registrant as Specified in Its Charter) Texas 90-0893594 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 6628 Bryant Irvin Road, Suite 250 Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 817-346-6900 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.0001 par value, listed on the Over-The-Counter Bulletin Board. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ As of April 3, 2014, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the price at which the common equity was last sold based on the closing price on that date was approximately $12,837,000. On April 3, 2014, the registrant had outstanding 132,642,160 shares of Common Stock, $0.001 par value per share. Documents Incorporated by Reference None TABLE OF CONTENTS PAGE PART I Item 1. Business 1 Item 1A. Risk Factors 3 Item 2. Properties 3 Item 3. Legal Proceedings 3 PART II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 3 Item 6. Selected Financial Data 4 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes In and Disagreements with Accountants On Accounting and Financial Disclosure 11 Item 9A Controls and Procedures 12 Item 9B. Other Information 13 PART III Item 10. Directors, Executive Officers and Corporate Governance 14 Item 11. Executive Compensation 16 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13. Certain Relationships and Related Transactions, and Director Independence 18 Item 14. Principal Accountant Fees and Services 18 PART IV Item 15. Exhibits and Financial Statement Schedules 19 SIGNATURES 20 PART I Item 1.Business. Introduction UMED Holdings, Inc. (the “Company”) was originally incorporated as Dynalyst Manufacturing Corporation on March 13, 2002 and adopted a name change to Universal Media Corporation upon completion of a reverse acquisition of Dynalyst Manufacturing Corporation in August of 2009.In March 2011, we changed our name to UMED Holdings, Inc. (“UMED”). UMED is a diversified holding company that owns and operates businesses in a variety of industries including energy, mining and agriculture.Our focus is to acquire businesses as wholly-owned subsidiaries that meet some key requirements: (1) solid management that will not have to be replaced in the near future, (2) the ability to grow with steady growth to follow, and (3) an emphasis on emerging core industry markets, such as energy, metals and agriculture. In this Form 10-K, we refer to ourselves as "UMED," "We," Us," “the Company,” and "Our." Our executive offices are located at: UMED Holdings, Inc., 6628 Bryant Irvin Road, Suite 250, Fort Worth, Texas 76132; tel. voice: 817-346-6900, fax: 817-887-1943. Our Web site is www.umedholdings.com . Our growth is dependent on attaining profit from our operations and our raising capital through the sale of stock or debt. There is no assurance that we will be able to raise any equity financing or sell any of our products at a profit. Our functional currency is the U.S. dollar. Our independent registered public accounting firm issued a going concern qualification in their report dated April 10, 2014, which raises substantial doubt about our ability to continue as a going concern. Our stock is traded on the OTC Pink Markets with a QB designation and our trading symbol is "UMED." Corporate History UMED Holdings, Inc. (“UMED,” or the “company”) was incorporated in Texas on March 13, 2002.UMED owns technology for converting natural gas to liquids, primarily diesel and jet fuel (“GTL”), mining claims on federal Bureau of Land Management (BLM) in Southwest Arizona, a mamaki tea farm on 25 acres located on the big island in Hawaii, and oil rig drilling data management technology.The Company is in the process of seeking funding to operate the mamaki tea farm in Hawaii, secure clients for the Logistix Technology for oil and gas drilling rigs technology software, build the GTL units, begin the mining operations on the BLM land. The Company staked the BLM placer mining claims on the 1,440 acres in Arizona in September 2011, and, since then, has maintained the claims and will establish an exploration and development plan, when capital is available. The Company purchased 80% of Mamaki Tea & Extract of Hawaii, Inc. in May of 2012 (nka Mamaki of Hawaii, Inc. (and the remaining 20% in December 2012), and, since then, has worked to bring the tea plant into production. The Company has begun to harvest some tea leaves from its mamaki tea farm and place samples out with distribution chains to gage the desirability of our tea product.The Company’s current plan is to work the mamaki tea farm to produce revenues that can sustain the Company while it seeks capital to launch the Logistic software, the mining on the BLM mining claims and GTL operations. In August of 2012, the Company acquired Greenway Innovative Energy, Inc.and has received a patent from the US Patent Office for its GTL technology. In August 2012, the Company acquired 50% of Rig Support Services, Inc. (nka Logistix Technology Systems, Inc.), which is developing a unique and valuable technology and asset management Tool for the Oil and Gas Industry.In February 2013, we acquired the remaining 50%.We believe that this tool will not only provide independent rig owners and operating companies the ability to more accurately view and report on drilling operations, it will also allow for a more streamlined approach to processing purchase orders and receiving parts. As shown in the accompanying consolidated financial statement, the Company has incurred a cumulative deficit of $4,044,454 as of December 31, 2013. The ability of the Company to continue as a going concern is in doubt and dependent upon on the ability of the Company to obtain necessary capital and financing to fund ongoing operations and achieving a profitable level of operations. UMED does not have the financial resources and does not have any commitments for funding from unrelated parties or any other firm agreements that will provide working capital to its business segments. We cannot give any assurance that UMED will locate any funding or enter into any agreements that will provide the required operating capital. UMED has been depended on the sale of equity and advances from shareholders to provide it with working capital to date. 1 UMED Strategy UMED is a diversified holding company that owns and operates businesses in a variety of industries including energy, mining and agriculture. Our focus is to acquire businesses as wholly-owned subsidiaries that meet some key requirements: (1) solid management that will not have to be replaced in the near future, (2) the ability to grow with steady growth to follow, and (3) an emphasis on emerging core industry markets, such as energy, metals and agriculture. Operationally, the Company plans to initially focus on the Mamaki Tea Plantation while it seeks the capital necessary to market the Logistic software to track drilling rig components, develop and build the GTL units, and drill test holes and test the samples on its Arizona placer mining claims to determine the potential value of the various metals that may be located on the claims. Competition Most of our competitors have greater financial and other resources than we have, and there is no assurance that we will be able to successfully compete. Currently, there is significant competition for personnel and financial capital to be deployed in agriculture, mining and mineral extraction, particularly in relation to the oil and gas extractive industries. Therefore, it is difficult for smaller companies such as UMED to attract investment for its various business activities. We cannot give any assurances that we will be able to compete for capital funds, and without adequate financial resources management cannot assure that the company will be able to compete in our business activities and ultimately in agricultural, metals and mineral deposit development, production and sales. Intellectual Property As of December 31, 2013, the Company’s wholly-owned subsidiary Greenway Innovative Energy, Inc. (GIE) owns US Patent 8,574,501 covering its mobile Gas-to-Liquids (“GTL”) conversion unit for the purpose of converting natural gas to clean synthetic fuels. In the United States, a patent’s term may be up to 21 years if the earliest claimed filing date is that of a provisional application. Other legal provisions may, however, shorten or lengthen a patent’s term. In the United States, a patent’s term may, in certain cases, be lengthened by patent term adjustment, which compensates a patentee for administrative delays by the U.S. Patent and Trademark Office in examining and granting a patent.Alternatively, a patent’s term may be shortened if a patent is terminally disclaimed over a commonly owned patent or a patent naming a common inventor and having an earlier expiration date. Employees We currently employ three executives, our Chief Executive Officer Kevin Bentley, our President, Richard Halden, and our Chief Financial Officer, Randy Moseley. Messrs. Bentley, Halden and Moseley have written employment agreements discussed in Note 12 to the financial statements. Mamaki of Hawaii, Inc. currently has two executives, a president and a vice president of business development, who work under agreements with Mamaki of Hawaii, Inc.Currently Mamaki uses day labor to perform the farming tasks. Greenway Innovative Energy, Inc. employees consist of Chief Executive Officer, Conrad Greer and Secretary/Treasurer, Ray Wright, whom work under agreements with UMED.Greenway plans to use outside consultants to perform the engineering and design work on the GTL Unit, at such time as capital funds are available We do not have any other employees at this time. In the future, when we need other persons for aspects of the exploratory work and other functions, we will hire persons under service agreements as consultants, part-time and full time employees as necessary. We do not have any arrangements for the hiring of any persons at this time. Available Information About US The public may read and copy any materials we file with the Securities and Exchange Commission (“SEC”) at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549, on official business days during the hours of 10:00 am to 3:00 pm. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission at (http://www.sec.gov). Our Internet site is www.umedholdings.com. 2 Item 1A. Risk Factors. Disclosure is not required as a result of our Company’s status as a smaller reporting company. Item 1B.Unresolved Staff Comments None. Item 2. Properties. The Company’s principal office is at 6628 Bryant Irvin Road, Suite 250, Fort Worth, Texas76132, where it has leases limited office space, at a rate of $6,400 per month. The Company’s subsidiary Mamaki of Hawaii, Inc.own’s approximately 25 acres on the big island of Hawaii. There are facilities on the property including a 3,000 square foot home with office space and an equipment barn. The Company has staked 72 placermining claims in Mohave County, Arizona on BLM land (BLM file no. AMC 403533) covering approximately 1,440 acres in Mohave County southeast of Kingman, Arizona. Item 3. Legal Proceedings. In the ordinary course of business, we may be subject to legal proceedings involving contractual and employment relationships, liability claims and a variety of other matters. Although the results of these other legal proceeding cannot be predicted with certainty, we do not believe that the final outcome of these matters should have a material adverse effect on our business, results of operations, cash flows or financial condition. Item 4. Mine Safety Disclosures. Not applicable. PART II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our stock is traded on the OTC Pink Market with a QB designation and our trading symbol is "UMED." The following table sets forth the quarterly high and low bid price per share for our common stock. These bid and asked price quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual prices. Our fiscal year ends December 31. Common Stock Price Range HIGH LOW HIGH LOW First Quarter Second Quarter Third Quarter Fourth Quarter Common Stock On April 3, 2014, we had outstanding 132,642,160 shares of Common Stock, $0.0001 par value per share. On April 3, 2014, the closing bid price of our stock was $0.22 per share. On April 3, 2014, we had approximately 247 shareholders of record. Our transfer agent is Transfer Online, Inc. We have not paid any cash dividends and we do not expect to declare or pay any cash dividends in the foreseeable future. Payment of any cash dividends will depend upon our future earnings, if any, our financial condition, and other factors as deemed relevant by the Board of Directors. 3 Sale of Unregistered Securities During the three months ended December 31, 2013, the Company issued unregistered securities as set forth below; On November 14, 2013, the Company issued 120,000 shares of restricted common stock for consulting services valued at $12.000. On December 4, 2013, the Company issued 45,400 shares of restricted common stock for consulting services valued at $5,903. On December 4, 2013, the Company issued 600,000 shares of restricted common stock for the conversion of $42,000 in debt owed by the Company. During the period from January 1, 2014 through April 3, 2014, the Company issued 1,736,540 shares of restricted common stock for conversion of $162,500 in advances from shareholder. On January 31, 2014, the Company issued 634,652 shares of restricted common stock for services rendered.The shares were valued at $70,500, or $0.11 per share. On February 6, 2014, the Company issued 100,000 shares of restricted common stock for services rendered.The shares were valued at $10,000, or $0.10 per share. On February 6, 2014, the Company issued 600,000 shares of restricted common stock for the conversion of 60,000 shares of preferred stock at the conversion rate of 10 shares of restricted common stock for each share of preferred stock. On March 12, 2014, the Company issued 500,000 shares of restricted common stock for legal services rendered.The shares were valued at $50,000, or $0.10 per share. On March 25, 2014, the Company issued 160,000 shares of restricted common stock for services rendered.The shares were valued at $16,000, or $0.10 per share. The offer and sale of such shares of our common stock were effected in reliance upon the exemptions for sales of securities not involving a public offering, as set forth in Section 4(2) of the Securities Act, based upon the following: (a) each investor confirmed to us that the investor was an “accredited investor,” as defined in Rule 501 promulgated under the Securities Act and had such background, education and experience in financial and business matters as to be able to evaluate the merits and risks of an investment in the securities; (b) there was no public offering or general solicitation with respect to each offering; (c) the investors were provided with certain disclosure materials and all other information requested with respect to our company; (d) the investors acknowledged that all securities being purchased were “restricted securities” for purposes of the Securities Act, and agreed to transfer such securities only in a transaction registered under the Securities Act or exempt from registration under the Securities Act; and (e) a legend was placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequently registered under the Securities Act or transferred in a transaction exempt from registration under the Securities Act. Securities Authorized For Issuance Under Equity Compensation Plans None Employee Stock Option Plans None Item 6. Selected Financial Data. Disclosure is not required as a result of our Company’s status as a smaller reporting company. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis of the financial condition and results of operations of the Company should be read in conjunction with the financial statements and the related notes and the discussions under “Application of Critical Accounting Policies,” which describes key estimates and assumptions we make in the preparation of our financial statements. 4 Overview UMED Holdings, Inc. (“UMED”) was originally incorporated as Dynalyst Manufacturing Corporation (“Dynalyst”) under the laws of the State of Texas on March 13, 2002.On June 7, 2006, Dynalyst Manufacturing Corporation amended its Articles of Incorporation to increase its authorized number of common shares from Twenty Million (20,000,000) to Seventy Five Million (75,000,000) shares and authorized Twenty Five Million (25,000,000) shares of preferred stock. In connection with the merger with Universal Media Corporation (“UMC”), a Nevada corporation, on August 17, 2009, the company changed its name to Universal Media Corporation.The transaction was accounted for as a reverse merger, and Universal Media Corporation is the acquiring company on the basis that Universal Media Corporation’s senior management became the entire senior management of the merged entity and there was a change of control of Dynalyst.While the transaction is accounted for using the purchase method of accounting, in substance the transaction was a recapitalization of Dyanlyst’s capital structure.In connection with the merger, Dynalyst issued 57,500,000 restricted common shares to stockholders of Universal Media Corporationfor 100% of Universal Media Corporation. On August 18, 2009, Dynalyst approved the amendment of its Articles of Incorporation and filed with the Texas Secretary of State to change the Company’s name to Universal Media Corporation and approved the increase in authorized shares to 300,000,000 shares of common stock, par value $.0001 and 20,000,000 shares of preferred, par value $.0001. On March 23, 2011, Universal Media Corporation approved the amendment of its Articles of Incorporation and filed with the Texas Secretary of State to change the Company’s name to UMED Holdings, Inc. UMED Holdings, Inc. a Texas corporation, (hereinafter “UMED” or “the Company”) is a holding company with present interest in energy, mining and agriculture.The Company has established its corporate offices at 6628 Bryant Irvin Road, Suite 250, Fort Worth, Texas76132 consisting of approximately 3,500 square feet. Energy Interest In August 2012, UMED acquired Greenway Innovative Energy, Inc., filed a patent application, and is conducting research on Gas-to-Liquid (“GTL”) technology.The Technology is based upon the Fischer-Tropsch (“FT”) conversion system that has been operational in various locations throughout the world since the early 1930s.Thousands of FT systems have operated during the last 80 years, being most notably responsible for driving energy economies of wartime Nazi Germany and Imperial Japan.More recently, and for a more sustained period, FT has been responsible for providing much of the motive energy required to meet the needs of the Republic of South Africa, a country recognized as having pushed FT technology much further than any other nation since the development of the process. Greenway’s research has been centered on developing a portable production-scale FT system (“the Portable Technology”) to accommodate the needs of smaller gas plays that are increasingly beginning to characterize natural gas production within the US and elsewhere.Based on preliminary estimates, the Company is currently seeking funding of $20,000,000 to position the initial (1,250 BPD) GTL unit near an existing pipeline to obtain the cleanest gas possible and not have to deal with desulfurization on the first unit.The primary allocations of the funds are expected to be for the following; Engineering $ Desulfurization unit Steam methane reformer Catalyst FT reactor Fractionation tower Manufacturing costs Corporate overhead Total $ Mining Interest In December 2010, UMED acquired the rights to approximately 1,440 acres of placer mining claims in Mohave County, Arizona for 5,066,000 shares of restricted common stock.Actual mining and processing will determine the ultimate value realized.The Company’s current expectations are that it will need approximately $2,000,000 to begin certified assaying ($500,000), development of a mining plan with the BLM ($500,000) and acquire exploration equipment ($1,000,000).The total requirement will not be known until reports from consulting geologist are received. 5 Mamaki Tea Farm On May 2, 2012, the Company acquired 80% of Mamaki of Hawaii, Inc. (formerly Mamaki Tea & Extract, Inc.), a Nevada corporation in exchange for 5,000,000 shares of the Company’s restricted common stock and $150,000 in cash.On December 31, 2012, the Company acquired the remaining 20% of Mamaki of Hawaii, Inc. for 500,000 shares of its restricted common stock and $127,000 in cash.The Company is currently seeking funding of $5,000,000.The primary allocations of the funds are expected to be for the following; Operations $ Facilities Marketing Additional acreage Total $ Technology Systems Services In August 2012, the Company acquired 50% of Rig Support Group, Inc., (nka Logistix Technology Systems, Inc.) which is developing a unique and valuable technology and asset management Tool for the Oil and Gas Industry for 100,000 shares of restricted common stock.In February 2013, we acquired the remaining 50% for 500,000 shares of restricted common stock.We believe that this tool will not only provide independent rig owners and operating companies the ability to more accurately view and report on drilling operations, but will also allow for a more streamlined approach to processing purchase orders, receiving parts. Going Concern We remain dependent on outside sources of funding for continuation of our operations. Our independent registered public accounting firm issued a going concern qualification in their report dated April 10, 2014, which raises substantial doubt about our ability to continue as a going concern. During the years ended December 31, 2013 and 2012, we have been unable to generate cash flows sufficient to support our operations and have been dependent on debt and equity raised from qualified individual investors and loans from a related party. We experienced negative financial results as follows: Net loss $ ) $ ) Cash flow (negative) from operations ) Negative working capital ) ) Stockholders’ deficit ) ) These factors raise substantial doubt about our ability to continue as a going concern. The financial statements contained herein do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should we be unable to continue in existence. Our ability to continue as a going concern is dependent upon our ability to generate sufficient cash flows to meet our obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain profitable operations. However, there is no assurance that profitable operations or sufficient cash flows will occur in the future. Our ability to achieve profitability will depend upon our ability to execute and deliver high quality, reliable connectivity services. Our growth is dependent on attaining profit from our operations and our raising additional capital either through the sale of stock or borrowing. There is no assurance that we will be able to raise any equity financing or sell any of our products at a profit. Results of Operations Revenues for consolidated operations for the years ended December 2013 and 2012 were $15,479 and $59,257, respectively. The revenues were primarily from the Company’s mamaki tea operations, which began the last half of 2012.The mamaki tea operations are not considered season, although sales will fluctuate from quarter to quarter as the business grows.We reported consolidated net losses during the years ended December 31, 2013 and 2012 of $975,056 and $892,114, respectively. The following chart summarizes consolidated operating expenses and other income and expenses for the year ended December 31, 2013 and 2012: 6 General and administrative $ $ Depreciation and amortization Net interest expense Forgiveness of debt 0 Loss on sale of assets 0 The table below illustrates the Company’s results for the reporting segment for the year ended December 31, 2013: Mamaki Tea Other Total Sales $ $
